WALLACE, Judge.
Antonio D. Vann filed a petition for writ of mandamus seeking to compel his former counsel, the Public Defender of the Thirteenth Judicial Circuit, to provide free of charge copies of everything in his case file. Although the public defender cannot be required to provide copies of the files prepared and maintained by counsel without adequate compensation, “transcripts that were prepared at public expense on behalf of an indigent defendant must be provided to the defendant without charge for copying.” Potts v. State, 869 So.2d 1223, 1225 (Fla. 2d DCA 2004) (citing Thompson v. Unterberger, 577 So.2d 684, 685-86 (Fla. 2d DCA 1991)). Similarly, a defendant is entitled to the return of any personal property that he or she provided to counsel. Id. Because Mr. Vann did not specifically request personal property or copies of transcripts, the circuit court correctly denied his petition. See Harrell v. State, 963 So.2d 359, 360 (Fla. 2d DCA 2007). We affirm the order denying the petition for writ of mandamus without prejudice for Mr. Vann to file a new request for the Public Defender to provide him with copies of specifically identified items that he is legally entitled to receive without charge.
Affirmed.
WHATLEY and LaROSE, JJ., Concur.